         Case 1:20-cv-06134-RA-KNF Document 44 Filed 06/09/21 Page 1 of 3




                                                June 9, 2021
Scott Wenner
Direct Dial 212-973-8115
Direct Fax 212-972-8798
E-Mail: swenner@schnader.com


Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshal U.S. Courthouse
40 Foley Square
New York, NY 10007

                   RE:         Shkreta v. Colonnade Management Corporation, et al.
                               Civil Action No. 20-cv-6134 – Pre-motion Conference Request

Dear Judge Abrams:

       Pursuant to Individual Rule 3 and Local Civil Rule 37.2, we write on behalf of Defendants
Colonnade Management Corporation, Columbus Properties Inc. and John DiMurro
(“Defendants”) to request an informal pre-motion conference preliminary to Defendants’ filing a
motion to compel discovery pursuant to Rule 37, Fed. R. Civ. P. More specifically, should it be
necessary Defendants will seek an order compelling Plaintiff Shkreta to attend her deposition in-
person on June 23, or on such later date as the parties may agree.

        Background. In this action, Plaintiff alleges that the Defendants misclassified her as
exempt from overtime, and terminated her employment due to her impending caregiver status.
The issues are sharply contested from start to finish and the Defendants anticipate Plaintiff’s
credibility to be the central issue at trial—even more so than is usual in an employment case.

       In late May Plaintiff’s counsel, Mr. Buzzard, and I agreed informally to conduct the
Defendants’ deposition of the Plaintiff on June 23. However, while the Defendants wished to
depose the Plaintiff in-person at the offices of the undersigned, Mr. Buzzard advised me that Ms.
Shkreta would agree to submit to a remote deposition only. He explained that Ms. Shkreta had not
been vaccinated, and that she had an infant at home. I advised Mr. Buzzard that while I would
consult with my clients, I felt it was important to depose Plaintiff in-person, and that the COVID
pandemic which had, of necessity, normalized the use of remote depositions before vaccinations
were in wide distribution and had proven effective, no longer should be presumed necessary and
appropriate.

       I contacted Mr. Buzzard on June 1 to schedule a meet and confer by telephone to discuss
whether the Court’s intervention could be avoided on Ms. Shkreta’s refusal to submit to an in-
person deposition. Mr. Buzzard and I spoke on June 2 to discuss whether and under what



                                                                                    PHDATA 7790708_1
        Case 1:20-cv-06134-RA-KNF Document 44 Filed 06/09/21 Page 2 of 3



Hon. Ronnie Abrams
June 9, 2021
Page 2



conditions Plaintiff would agree to be deposed in person. I advised Mr. Buzzard that our offices
had conference rooms that were ventilated and sufficiently spacious to allow for social distancing
during a deposition. I also told Mr. Buzzard that the Defendants did not wish to depose Ms.
Shkreta remotely or behind a mask; that the vaccine now was widely available and easily obtained,
and that Defendants would agree to postpone the deposition until Plaintiff had the two doses
administered and the two-week waiting period for the vaccine to be fully effective had passed—
subject to the Court’s agreement to extend the discovery period if necessary. Mr. Buzzard agreed
to speak with his client concerning her willingness to appear in-person for her deposition and, if
necessary, her reasons for remaining unvaccinated, and we agreed to reconvene by telephone after
that discussion.

       Mr. Buzzard and I spoke again yesterday, June 8, to complete our meet and confer. He
advised me that his client had personal reasons for declining to be vaccinated, and that she
continued to object to attending an in-person deposition. I advised Mr. Buzzard that the
Defendants continued to believe that Plaintiff should be required to attend her deposition in-person
and unmasked to avoid unnecessarily depriving it of the right to depose her under normal
conditions and with the Defendants in attendance. We agreed, therefore, that it would be necessary
to seek the Court’s intervention to resolve the dispute over Plaintiff’s obligation to attend her
deposition in-person and unmasked, and to take such measures as are necessary to enable her to
do so safely.

        Defendants’ Position. During the height of the pandemic, the courts and litigants
necessarily took extraordinary measures to ensure that to the extent possible the business of the
courts continued in a manner that kept litigants, court personnel, jurors and judges safe from
infection. One such measure was the liberal use of remote depositions permitted under Rule
30(b)(4), Fed.R.Civ.P., which permits parties to stipulate to or a court to order a remote deposition.
"Since Rule 30(b)(4) does not specify the standards to be considered in determining whether to
grant a request [for a remote] deposition ..., the decision to grant or deny such an application is left
to the discretion of the Court, which must balance claims of prejudice and those of hardship ... and
conduct a careful weighing of the relevant facts." RP Family, Inc. v. Commonwealth Land Title
Ins. Co., [2011 U.S. Dist. LEXIS 137334 at *11] (E.D.N.Y. Nov. 30, 2011). Rouviere v. Depuy
Orthopaedics, Inc., 471 F.Supp.3d 571 (S.D. N.Y. 2020).

       On May 16, 2021, the Centers for Disease Control (“CDC”) published a guidance for fully
vaccinated people that directed that fully vaccinated people can resume activities in which they
engaged prior to the pandemic without wearing a mask or physically distancing, except where
required by applicable law. See, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
vaccinated.html.    This was followed on May 28 by CDC’s Interim Public Health
Recommendations for Fully Vaccinated People that also concluded that “[i]ndoor and outdoor
activities pose minimal risk to fully vaccinated people” and “[f]ully vaccinated people have a
reduced risk of transmitting SARS-CoV-2 to unvaccinated people.”                          See,


                                                                                        PHDATA 7790708_1
       Case 1:20-cv-06134-RA-KNF Document 44 Filed 06/09/21 Page 3 of 3



Hon. Ronnie Abrams
June 9, 2021
Page 3



https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.           These
represented a marked change from earlier CDC Guidances relied upon by courts to support orders
that depositions be conducted remotely. See, e.g., Joffe v. King & Spalding LLP, 2020 U.S. Dist.
LEXIS 111188 at *16-18 and nn. 10-12 (S.D.N.Y. June 24, 2020). Stated simply, over the past
month the extreme measures the CDC recommended, which were widely followed by public and
private entities, including the courts, no longer are necessary to protect the public from COVID-
19.

        Also in recent weeks, the U.S. Equal Employment Opportunity Commission published
updated Technical Assistance Questions and Answers entitled “What You Should Know About
COVID-19 and the ADA, the Rehabilitation Act, and Other EEO Laws” stating that employers
may lawfully require employees who physically enter the workplace to receive the COVID-19
vaccine, subject to reasonable accommodation requirements of certain federal laws. See,
https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-rehabilitation-act-
and-other-eeo-laws. This, Defendants believe, supports the notion that a person may be required
to be vaccinated to engage in certain activities, such as employment and, Defendants submit, bring
a federal lawsuit in which contact with others will be required.

        I had hoped to avoid asking for the Court’s intervention, but efforts to resolve the issues
addressed in this letter informally over the past week have been unavailing. Accordingly,
Defendants request that the Court schedule an informal pre-motion conference preliminary to a
motion to compel Plaintiff Shkreta to attend her deposition in-person and unmasked, and to extend
the period for discovery in order for Plaintiff to receive the COVID vaccine.


                                                     Respectfully submitted,
                                                     /s/ Scott Wenner
                                                     Scott Wenner
SJW                                                  Attorney for Defendants




                                                                                    PHDATA 7790708_1
